Exhibit 10.1

WAIVER TO AMENDED AND RESTATED

RESTRUCTURING SUPPORT AGREEMENT

This WAIVER TO AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT (this
“Waiver”) is made as of August 18, 2015 (the “Waiver Effective Date”), by and
among (a) Allied Nevada Gold Corp., a Delaware corporation (“ANV”), and its
undersigned direct and indirect subsidiaries (together with ANV, the “Debtors”),
(b) the Requisite Consenting Noteholders (as defined in the Amended RSA (as
defined below)), and (c) the Requisite Secured Lenders (as defined in the
Amended RSA). Capitalized terms used but not otherwise defined herein have the
meanings ascribed to such terms in the Amended RSA.

PRELIMINARY STATEMENTS:

WHEREAS, on July 23, 2015, the Debtors entered into that certain Amended and
Restated Restructuring Support Agreement (the “Amended RSA”) with the entities
party thereto as “Creditor Parties” thereunder, which amended and restated in
its entirety that certain Restructuring Support Agreement, dated as of March 10,
2015, pursuant to which the Debtors and such Creditor Parties agreed to
implement a restructuring and reorganization as set forth in the Modified Plan;

WHEREAS, the Debtors have requested that the Requisite Consenting Noteholders
and the Requisite Secured Lenders grant certain waivers and consents under the
Amended RSA, as set forth herein; and

WHEREAS, the Requisite Consenting Noteholders and the Requisite Secured Lenders
are willing to grant such consents and waivers on the terms, subject to the
conditions and in reliance on the representations and warranties set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

1. Waiver of Creditor Party Termination Event. Effective as of the Waiver
Effective Date, the Requisite Consenting Noteholders and the Requisite Secured
Lenders grant all waivers and consents that may be necessary or required under
the Amended RSA to waive the Creditor Party Termination Event arising under
Section 5(a)(vi) of the Amended RSA as a result of the Bankruptcy Court granting
relief terminating the automatic stay (as set forth in section 362 of the
Bankruptcy Code) with regard to the lifting of the automatic stay with respect
to those assets set forth on Schedule A annexed hereto.

2. Continued Effect of the Amended RSA. Except as expressly provided herein,
this Waiver shall not, by implication or otherwise, alter, modify, amend or in
any way affect any of the obligations or covenants contained in the Amended RSA,
all of which are ratified and confirmed in all respects by the parties hereto
and shall continue in full force and effect.



--------------------------------------------------------------------------------

3. Effectiveness.

This Waiver shall become effective and binding upon:

(a) the Creditor Parties on the date when counterpart signature pages to this
Waiver have been executed and delivered by the Debtors and each of the
Consenting Noteholders and the Secured Lenders; provided, however, that
signature pages executed by the Creditor Parties shall be delivered to (i) other
Creditor Parties in a redacted form that removes the Creditor Parties’ holdings
of Claims and Interests, and (ii) the Debtors in an unredacted form; and

(b) the Debtors on the later of the date upon which the Bankruptcy Court enters
the Disclosure Statement Order and the RSA Order; provided, however, that the
Debtors shall execute and deliver to the Creditor Parties this Waiver
concurrently with the execution by the Creditor Parties.

With respect to any Creditor Party that becomes or has become a party to the
Amended RSA by executing and delivering a Joinder Agreement after the
Restructuring Support Effective Date, this Waiver shall become effective and
binding as to such Creditor Party at the time such Joinder Agreement is
delivered to the Debtors.

4. Entire Agreement. This Waiver, together with the Amended RSA, constitutes the
entire agreement of the parties hereto, and supersedes all other prior
negotiations, with respect to the subject matter hereof. Except as modified by
this Waiver, the Amended RSA shall continue in full force and effect. Each
reference to the Amended RSA hereafter made in any document, agreement,
instrument, notice or communication shall mean and be a reference to the Amended
RSA as modified hereby.

5. Severability. If any provision of this Waiver, or the application of any such
provision to any Person or circumstance, shall be held invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall attach only to
such provision or part thereof and the remaining part of such provision hereof
shall continue in full force and effect.

6. Counterparts. This Waiver may be executed in several counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same agreement. Execution copies of this Waiver may be
delivered by facsimile or otherwise, which shall be deemed to be an original for
the purposes of this Section 5.

7. Governing Law. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS
OF LAW PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the Waiver Effective Date.

 

Allied Nevada Gold Corp. By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Executive Vice President & CFO Allied
Nevada Gold Holdings LLC By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer Allied VGH Inc.
By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer Allied VNC Inc.
By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer ANG Central LLC
By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ANG Cortez LLC By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer ANG Eureka LLC By:
 

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer ANG North LLC By:
 

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer ANG Northeast LLC
By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer ANG Pony LLC By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Hasbrouck Production Company LLC By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer Hycroft
Resources & Development, Inc. By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer Victory
Exploration Inc. By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer Victory Gold Inc.
By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER By:  

 

  Name:   Title: By:  

 

  Name:   Title:

Notice Address:

 

 

 

Facsimile:  

 

Attention:  

 

 

[Signature Page to Waiver to Amended and Restated Restructuring Support
Agreement]



--------------------------------------------------------------------------------

SECURED LENDER By:  

 

  Name:  

 

  Title:  

 

By:  

 

  Name:  

 

  Title:  

 

 

[Signature Page to Waiver to Amended and Restated Restructuring Support
Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Lessor

  

Equipment Description

BofA    2013 Komatsu Model 930E-4 Electric Mining Truck, Stock No. 10763, Serial
No. A31492 BofA    Komatsu Model 930E-4 Electric Mining Truck, Stock No. 10768,
Serial No. A31537 BofA    Komatsu Model 930E-4 Electric Mining Truck, Stock No.
10774, Serial No. A31609 BofA    Western Star Model 4900SB Tire Truck, Vehicle
Identification No. 5KKHALCK3EPFM2479, together with FEC Model 29017 Tire Handler
and Rear Stabilizer People’s Capital    Volvo L350F Wheel Loader, Serial No.
14444, with one (1) 156” 10.1 YD3 Spade Nose Bucket, Serial No. 85007-36309
People’s Capital    2012 Komatsu MT Model HD785-7 Haul Truck, Serial No. 30136,
with 2012 MS HD785-Tank Mega 20000 Gal Water Tank, Serial No. 12-71170 People’s
Capital    2013 Komatsu Model 930E-4 Electric Mining Truck, Serial No. A31488,
Stock No. 10762 MB Financial    Komatsu Model 930E-4 Electric Mining Truck,
Stock No. 10769, Serial No. A31552 MB Financial    Immersive Technologies, Inc.
Pro 3 CR Mine Simulator, including specified components MB Financial   
Caterpillar, Model 16M Motor Grader, Serial No. R9H00493 KEF    Hitachi
EX5500-S6 Hydraulic Mining Shovel/Excavator, Serial No. HCM18N00K00001051
Washington Federal    Hitachi EX5500S6 Excavator with 35.5 Cubic Yard Bucket,
Serial No. HCM18N00C00001059 Western Alliance    2013 Komatsu Model 930E-4
Electric Mining Truck, Stock No. 10761, Serial No. A31486 Western Alliance   
Komatsu Model 930E-4 Electric Mining Truck, Stock No. 10767, Serial No. A31532
Atlas Copco    Atlas Copco PV271 Drill, Serial No. 4582E Atlas Copco    Atlas
Copco PV271 Drill, Serial No. 4630 Atlas Copco    Atlas Copco PV271 Drill,
Serial No. 4719 Atlas Copco    Atlas Copco PV271 Drill, Serial No. 4720 Atlas
Copco    Atlas Copco PV271 Drill, Serial No. 4662 Atlas Copco    Atlas Copco
PV271 Drill, Serial No. 4754 Atlas Copco    Atlas Copco PV271 Drill, Serial No.
4753



--------------------------------------------------------------------------------

Atlas Copco    DM45 Drill, Serial No. 8619 Atlas Copco    Atlas Copco PV271
Drill, Serial No. 4759 Atlas Copco    Atlas Copco PV271 Drill, Serial No. 4758
Komatsu    Komatsu 930E-4 Haul Truck, Serial No. A31034 Komatsu    Komatsu
930E-4 Haul Truck, Serial No. A31135 Komatsu    Komatsu 930E-4 Haul Truck,
Serial No. A31134 Komatsu    Komatsu 930E-4 Haul Truck, Serial No. A31299
Komatsu    Komatsu 930E-4 Haul Truck, Serial No. A31301 Komatsu    Komatsu
930E-4 Haul Truck, Serial No. A31328 Komatsu    Komatsu 930E-4 Haul Truck,
Serial No. A31330 Komatsu    Komatsu 930E-4 Haul Truck, Serial No. A31332
Komatsu    Komatsu 930E-4 Haul Truck, Serial No. A31334 Komatsu    Komatsu
930E-4 Haul Truck, Serial No. A31358 Komatsu    Komatsu 930E-4 Haul Truck,
Serial No. A31387 Komatsu    Komatsu 930E-4 Haul Truck, Serial No. A31389
Komatsu    Komatsu 930E-4 Haul Truck, Serial No. A31480 Komatsu    Komatsu
930E-4 Haul Truck, Serial No. A31519 Komatsu    Komatsu 930E-4 Haul Truck,
Serial No. A31525 Caterpillar Financial Services    Caterpillar model 7495 Rope
Shovel, Serial No. 00141487 Caterpillar Financial Services    Caterpillar model
7495 Rope Shovel, Serial No. 00141486 Caterpillar Financial Services   
Caterpillar model 7495 Rope Shovel, Serial No. 00141488 Caterpillar Financial
Services    Caterpillar D10R Dozer, Serial No. AKT75002 Caterpillar Financial
Services    Caterpillar 795F Haul Truck, Serial No. ERM00159



--------------------------------------------------------------------------------

Caterpillar Financial Services    Caterpillar 795F Haul Truck, Serial No.
ERM00158 Caterpillar Financial Services    Caterpillar 834H Wheel Dozer, Serial
No. BTX01276 Caterpillar Financial Services    Caterpillar 834H Wheel Dozer,
Serial No. BTX01258 Caterpillar Financial Services    Caterpillar D11T Tractor,
Serial No. JEL00331 Bridge Capital    Komatsu Model 930E-3 Electric Mining
Truck, Stock #10770, Serial Number A31557 Bridge Capital    Komatsu Model 930E-4
Electric Mining Truck, Stock #10770, Serial Number A31561 All Points Capital
Corp. D/B/A Capital One Equipment Leasing    Hitachi EX5500-S6 Excavator, Serial
No. HCM18N00K00001052